Citation Nr: 0725035	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation for diabetes 
mellitus in excess of 20 percent.  

2.  Entitlement to an initial compensable evaluation for 
diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1968 to January 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

On substantive appeal received in April 2005, the veteran 
checked that he wanted to appear at a Board hearing before a 
Veterans Law Judge at the RO (i.e., Travel Board hearing).  

A travel Board hearing was scheduled for August 25, 2006.  
However, prior to that date the veteran submitted 
correspondence indicating that he would be unable to attend 
that hearing.  Subsequently, he was contacted and asked if he 
still desired a Travel Board hearing and he responded that he 
did. 

Accordingly, a remand is required to provide the veteran with 
an opportunity to appear at a Travel Board hearing.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 
20.704 (2006).  

This case is REMANDED for the following action:

Schedule the veteran for a Travel Board hearing 
at the RO before a Veterans Law Judge.  The 
veteran should be notified in writing of the 
date, time and location of the hearing.

The case should be returned to the Board, if in order.  By 
this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The purpose of this remand is 
to afford the veteran due process of law.  The veteran need 
take no action unless otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

